Citation Nr: 1432422	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the right ankle to include as secondary to the service-connected fracture-dislocation of the right foot subtalar joint.  

2.  Entitlement to a compensable rating for a fracture-dislocation of the right foot subtalar joint.  

3.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, TX.  The issues have been recharacterized as reflected on the title page of this decision to better reflect the Veteran's contentions.

Additional evidence was submitted in March 2012, accompanied by a waiver of initial RO consideration.  The Board accepts this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issue of entitlement to a compensable rating for a fracture-dislocation of the right foot subtalar joint and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's arthritis of the right ankle is proximately due to or the result of his service-connected fracture-dislocation of the right foot subtalar joint.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the right ankle, to include as secondary to service-connected fracture-dislocation of the right foot subtalar joint, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends he has chronic arthritis in his right foot that is etiologically related to his service connected fractured right ankle.  See e.g., Veteran statement received April 21, 2010.  The Veteran has arthritis in the right ankle as confirmed by X-ray findings.  See Correctional Managed Care Radiology report conducted December 22, 2008.  A correctional physician diagnosed the Veteran with mild degenerative changes of the right ankle as secondary to old trauma.  See Correctional Managed Care Orthopedic Consult dated March 10, 2009.  The record reflect no other specifically injury to the right foot.

In as much as the record reflects an in-service injury to the Veteran's right foot, a physician has linked the Veteran's current foot arthritis to an old trauma, and there is no indication in the record of any significant post service trauma, the Board concludes that, giving the Veteran the benefit of the doubt, service connection for arthritis of the right foot is warranted.  

As this decision represents a full grant of the benefits on appeal, discussion of VA's duties to notify and assist is unnecessary.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.



ORDER

Entitlement to service connection for arthritis of the right foot secondary to service-connected fracture-dislocation of the right foot subtalar joint is granted.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's claims for a compensable rating for his fracture-dislocation of the right foot subtalar joint and entitlement to TDIU.  

Based on a review of the record, the Veteran should be provided with a VA ankle examination regarding his increased rating claim for his fracture-dislocation of the right foot subtalar joint, as no prior VA examination has been conducted.  See 38 U.S.C.A. § 5103A(d). 

The Court of Appeals for Veteran's Claims (Court) has specifically addressed VA's duty to assist incarcerated Veterans in cases where a VA examination is warranted. VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711.  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191. VA's Adjudication Manual Rewrite contains instructions on attempting to provide an examination for an incarcerated Veteran.  See M21-1MR, Part III.iv.3.A.11.d. 

The Board has determined that VA examinations are needed in conjunction with the Veteran's increased rating claim.  As such, in developing the Veteran's claim, the Board instructs the RO attempt to comply with its duty to assist as enunciated by the Court in Bolton.  

The issue of entitlement to TDIU is inextricably intertwined with the claim of entitlement to an increased rating for the fracture-dislocation of the right foot subtalar joint.  In other words, if an increased disability rating is granted for the Veteran's fracture-dislocation of the right foot subtalar joint claim, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the current severity of the Veteran's fracture-dislocation of the right foot subtalar joint.

VA must take all reasonable measures to schedule the Veteran for VA examination.  Since the Veteran remains incarcerated, VA must confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible, whether through a VA examiner or through correctional facility medical personnel.  See M21-1MR, Part III, iv.3.A.11.d.  

If the VA is unable to obtain medical examination of the Veteran as to his pending service connection and increased rating claims, it should document all of the steps it took in attempting to do so.

The claims folder must be reviewed by the examiners and the examination report should note that the claims folder was reviewed.   

The examiner should assess the Veteran's range of motion of his right ankle, and indicate whether there is any functional loss due to pain in the right ankle, or any additional functional loss due to weakness, fatigability, incoordination, or pain on movement.  

The examiner should also provide an opinion as to whether the Veteran's service-connected right ankle disability renders the Veteran unable to obtain or maintain gainful employment. 

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  The report should include a detailed rationale for any opinions and conclusions rendered.

2.  After completing any development deemed necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


